ADVISORY ACTION BEFORE THE FILING OF AN APPEAL BRIEF
ATTACHMENT

1.	This advisory action is in response to the remarks filed April 28, 2022.
2.	As to item 3(a), the amendments to claims 18 and 38 require further consideration and/or search. Thus, the claim amendments filed April 28, 2022 are not entered.
3.	As to item 12, the request for reconsideration presented in pages 8-63 has been considered but does not place the claims in condition for allowance for the following reasons.
	On pages 8-16, Applicant argues the Office has engaged in piecemeal examination. In response, Examiners maintain that claim amendments may necessitate a new ground of rejection, which Applicant mischaracterizes as ‘piecemeal examination.’
	On pages 11-21, Applicant alleges errors in the Final Office Action based on a misunderstanding of how claims are amended in reissue. Specifically, amendments in reissue are made with respect to the patent (see 37 CFR 1.173(g)). Examiners encourage Applicant to review 37 CFR 1.173 which covers how amendments are made in reissue applications.
	On pages 21-23, Applicant traverses double patenting rejections not made in the Final Rejection mailed January 19, 2022. As such, these arguments are moot.
	On pages 23-34, Examiners note that Applicant has made the same argument (i.e., the claim terms “front vehicle location unit” and “position information correcting unit” recite sufficiently definite structure so that the presumption that 35 U.S.C. 112(f) does not apply) no less than twelve (12) times among seven (7) different reissues for the same ‘961 Patent.
Because this same argument has been considered no less than twelve times, Examiners maintain this issue has received a full and fair hearing and that a clear issue has been developed between Applicant and Examiner and as such, this argument is ripe for appeal.1 Examiners incorporate by reference the response to these arguments in the final rejection mailed January 19, 2022.
On pages 34-38, Applicant traverses the §101 rejection of November 30, 2021 rather than the §101 rejection of the final office action mailed January 19, 2022. As such, the arguments are moot.
On page 39-46, Applicant argues figure 3 (S340) does not support Examiners’ finding that the step is an essential feature. Specifically, Applicant merely asserts that nothing whatsoever in the original patent describes STEP 340 in figure 3 of the original patent as being essential or critical. In response, Examiners maintain the flow chart clearly shows S340 must be executed prior to execution of the subsequent steps because all steps flow through S340. As such, it is essential to executing all the subsequent steps of the flowchart.
	On page 46-56, Applicant traverses a rejection allegedly made in the November 30, 2021 action. Because this is an after-final response to the Final Rejection mailed January 19, 2022, the argument is moot.
	On pages 57-63, Applicant argues the claims should be rejected as indefinite under §112-2nd ¶ and not as allegedly omitting essential subject matter. In response, Examiners maintain the claims are rejected under §112-2nd¶ in addition to being rejected under §112-1st¶.  Examiners note that MPEP §2172.01 is specifically cited in the rejection on page 23, which informs Applicant on how claims that omit essential subject matter may be rejected under both §112-1st¶ and §112-2nd¶.
	On page 58, Applicant argues the claim phrase “at least as accurate as the received position information of the matching surrounding vehicle” is not indefinite because the patent describes how the accuracy is determined at least in col.1:51-56, col.1:60-col.2:3, col.3:18-25, col.4:1-26, col.5:20-26, col.5:45-col.6:25-35 and 40-47, and col.7:16-48.
	

In response, Examiners do not find any discussion whatsoever pertaining to how one of ordinary skill in the art determines whether the “determined relative position of the front travelling vehicle” is “at least as accurate as the received position information of the matching surrounding vehicle” in anyone of col.1:51-56, col.1:60-col.2:3, col.3:18-25, col.4:1-26, col.5:20-26, col.5:45-col.6:25-35 and 40-47, and col.7:16-48, considered individually and/or collectively.  Thus, the argument is not persuasive.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the following:
        (1) App. No. 16/716,787 - Applicant Remarks filed Nov. 30, 2021 (pgs. 11-18);
        (2) App. No. 16/716,787 - Applicant remarks filed May 17, 2021 (pgs. 14-17);
        (3) App. No. 16/716,787 - Applicant remarks filed Dec. 28, 2020 (pgs. 14-16);
        (4) App. No. 16/716,840 - Applicant Remarks filed Nov. 30, 2021 (pgs. 19-19);
        (5) App. No. 16/716,840 - Applicant Remarks filed May 18, 2021 (pgs. 15-17):
        (6) App. No. 16/716,840 - Applicant Remarks filed Dec. 28, 2020 (pgs. 15-17);
        (7) App. No. 17/021,271 - Applicant Remarks filed June 8, 2021 (pgs. 17-20); 
        (8) App. No. 17/021,405 - Applicant Remarks  filed Jan. 4, 2022 (pgs. 22-33);
        (9) App. No. 17/021,405 - Applicant Remarks filed Aug. 11, 2021 (pgs. 23-33);
        (10) App. No. 17/021,695 - Applicant Remarks filed Jul. 26, 2021 (pgs. 25-35);
        (11) App. No. 17/021,867 - Applicant Remarks filed Aug. 6, 2021 (pgs. 24-36);
        (12) App. No. 17/021,915 - Applicant Remarks filed Aug. 13, 2021 (pgs. 19-35).